Citation Nr: 0517388	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  00-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for hepatitis C.  
In February 2004, the Cleveland, Ohio, RO issued another 
rating decision that continued to deny the claim.  The 
veteran appears to have moved to Oregon, and as such the 
Portland RO retained jurisdiction.  


FINDING OF FACT

The most likely risk factor precipitating the veteran's 
contraction of hepatitis C is drug use 
(intranasal/intravenous).  


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains an April 2003 letter informing the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter also explained the substantive 
standard for a claim of service connection.  A June 2003 
letter reiterated the general information regarding VA's duty 
to help the veteran gather evidence.  Finally, an April 2004 
supplemental statement of the case fully recited the duty to 
assist provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  In this case, the veteran filed a 
claim of service connection pre-VCAA (June 1998).  As such, 
the RO supplied the veteran with subsequent notification via 
the letters and supplemental statement of case referred to 
above.  See also Mayfield v. Nicholson, No. 02-1077, (U.S. 
Vet. App. April 14, 2005), holding that any timing error can 
be cured when VA employs "proper subsequent process."  
Mayfield, No. 02-1077, slip op. at 32 (quoting Pelegrini, 18 
Vet. App. at 122-24).  Moreover, the veteran was generally 
advised to submit any additional evidence that pertained to 
the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained the veteran's service medical 
records, his response to a risk factor questionnaire 
regarding the hepatitis C claim, treatment records from the 
Puget Sound VA Medical Center, and VA examination reports 
from July 1998 and July 2003.  The record also contains a 
June 2000 private medical opinion from Kirsten Staples, M.D.  
Other private medical records were obtained from Whitehorse 
Medical Center dated February 1994 to June 1998, and 
Providence Medical Center dated April 1997 to October 1997.  
The VA examination reports of record are sufficient for a 
decision on the claim (as explained further in the analysis 
section of this decision), and further assessment is not 
necessary.  

For all of the foregoing reasons, VA fulfilled its duties to 
the veteran.  

I.  Facts

The veteran's service medical records contain a January 1970 
enlistment examination that did not note any abnormalities.  
An Immunization Record notes various vaccinations commencing 
in March 1970.  A June 1971 psychiatric assessment noted that 
the veteran had jumped over the side of the ship admittedly 
after excessive drinking; the diagnosis was "Without Mental 
Illness."  A July 1972 Record of Medical Care indicates that 
the veteran had an extensive past history with drug use, 
including marijuana, hashish, LSD, and occasional cocaine.  
The veteran desired to quit using drugs, and also wanted to 
be discharged from the service; there did not appear to be 
any physical dependence on drugs nor any physical defects 
secondary to drug abuse.  A July 1972 Report of Medical 
Examination reported generally normal physical systems 
(except a deviated nasal septum, bilateral scarring of the 
eardrums, and 1/2 inch scar on the left cheek).  A 
contemporaneous statement scripted by the veteran stated that 
he had taken cocaine about seven times, and opium about 
twenty times, in service.  

An Abstract of Medical History noted an instance of viral 
upper respiratory infection (URI) in March 1970, a laceration 
in September 1970, hemotoma and scratches in May 1971, and 
hemotoma of the left forehead in May 1971.  An August 1972 
Report of Medical History for the purpose of separation did 
not note any health problems, except for attempted suicide.  
A contemporaneous Report of Medical Examination found the 
veteran had normal clinical evaluations (except for maxillary 
sinusitis).  Otherwise, the examiner found a two-inch scar on 
chin, a 3-inch scar on the left ankle, and a one-inch scar on 
the left forearm.  An October 1972 psychiatric evaluation 
recorded that the veteran gave an extensive drug use history 
beginning at age fourteen, using mainly marijuana, hashish, 
amphetamines, and hallucinogens.  The veteran denied 
intravenous use of any drugs.  After joining the Coast Guard, 
the veteran discontinued his drug use for eighteen months.  
In October 1971, the veteran spent 30 days in the brig for 
marijuana possession, and then he began using hallucinogens 
and speed heavily.  Eventually the veteran turned himself in 
to the Drug Exemption Program.  The veteran was diagnosed as 
having Immature Personality.  

In terms of post-service evidence, the record contains a July 
1998 VA examination report that noted the veteran was first 
diagnosed with hepatitis in 1986.  The veteran did fairly 
well until he began experiencing abdominal discomfort and 
rashes.  The veteran started on beta-2 alfa interferon in 
February 1997.  The veteran was diagnosed as having chronic 
active hepatitis C.

In his November 1999 notice of disagreement, the veteran 
asserted that he had been infected in service due to:  (1) 
aiding injured and lacerated fellow servicemen; (2) use of 
"obsolete inoculation guns"-the guns were not disinfected 
between use; (3) being in some filthy countries; and (4) 
misdiagnosis of the disease.  Later in his substantive 
appeal, the veteran added contentions concerning possible 
sources of contamination, including cuts on hand while 
handling chains with barnacles, fights and ensuing cuts, and 
tattoos.  

Of record is a June 2000 letter from Kirsten L. Staples, 
M.D., of Pacmed Clinics, which notes the veteran's contention 
that he contracted hepatitis C in service.  Dr. Staples noted 
that the records from 1987 concerning elevated liver function 
tests were not available according to the veteran.  The 
veteran communicated that he felt he was possibly exposed in 
February 1970 at boot camp.  The veteran stated that the 
needle used to vaccinate was not cleaned in between use on 
recruits.  Dr. Staples stated that she did not have any 
records regarding that particular time.  Regarding other 
possible hepatitis C exposure, Dr. Staples noted that the 
veteran had not had any blood transfusions or any surgeries.  
The veteran had used intravenous drugs recreationally in 
1972.  Other review of records revealed several viral 
illness, with a viral URI in March 1970, diarrhea in December 
1971, and nonspecific pharyngitis in February 1971.  

Dr. Staples noted that given the records available for 
review, it was difficult to prove exactly when the veteran 
was infected with hepatitis C.  She stated that the most 
likely time would have been during this period of intravenous 
drug use.  If, she noted, an unsterilized needle was used in 
vaccinations, that could be another potential source.  Dr. 
Staples noted again that she had no records of that having 
occurred.  Moreover, she noted that it was difficult to 
attribute the three viral illnesses that the veteran had 
between 1970 and 1971 as evidence of infection of hepatitis C 
at that time.  

An August 2000 infectious disease outpatient visit note from 
the Puget Sound VA Medical Center recorded that the veteran 
had been an intravenous drug user-"rare use in the 1970's 
when in the service."  

The veteran submitted an April 2003 risk factors for 
hepatitis questionnaire.  He stated that he had used 
intravenous drugs very few times while in the service (1972 
only).  He had used intranasal cocaine in the 1970s.  The 
veteran engaged in high-risk sexual behavior prior to 1974.  
The veteran had an ear pierced in 1971.  He had shared 
toothbrushes or razor blades in the late 1960s and early 
1970s until 1974. 

In July 2003, the veteran underwent a VA mental disorder 
examination.  Relevant to the pending the claim, the examiner 
recorded that in terms of the veteran's medical history, the 
veteran admitted to having a history of intravenous 
amphetamine and cocaine abuse, and stated that he had been 
clean and sober since 1999.  

The veteran also received an assessment regarding the 
etiology of his hepatitis.  The examiner noted that the 
claims file was available and reviewed.  The examiner noted 
the veteran's contention that he contracted the disease from 
receiving vaccinations with an airgun in service.  The 
examiner recounted the veteran's medical history of the 
development of hepatitis, from a diagnosis of non-A and non-B 
in 1989, to a marked increase in viral load in 1997.  

As far as risk factors, the veteran used intravenous drugs 
while in service but he denied ever sharing needles or 
equipment.  The veteran reported that he used new rigs every 
time.  The veteran also snorted drugs from the time he was in 
the military until 1986.  He particularly snorted cocaine and 
admitted to sharing straws and tubes at that time.  The 
veteran also spent some time in jail, but denied sharing 
razors, nail clippers, or toothbrushes.  The veteran stated 
that his wife was diagnosed as having hepatitis two or three 
years earlier.  The veteran reported that before he was 
married (he had been with his current partner for 30 years), 
he had unprotected sex.  The veteran also endorsed heavy 
alcohol use, which was a risk factor for hepatitis-he stated 
that he drank daily from the age of 18 until 1999.  The 
veteran stated that he was exposed to blood and body fluids 
because of pulling up anchor chains that had multiple 
barnacles on it, and stated that "even though you'd wear 
gloves people would get blood on them."  The veteran denied 
any blood transfusion in the past.  

The veteran was diagnosed as having hepatitis C.  The 
examiner noted that the veteran had several risk factors for 
the hepatitis C:  "Although it is difficult to say 
specifically where he contracted the hepatitis C, it is most 
likely secondary to his intranasal drug use and not at least 
as likely not due to the airguns administering vaccinations 
or the barnacle coated chains."  

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The evidence of record does not provide the necessary nexus 
opinion to fulfill a crucial element of service connection.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Particularly, the July 2003 VA examination determined that 
the veteran's hepatitis C is more likely connected to 
intranasal drug use rather than the veteran's alternative 
theories of contamination regarding airguns for vaccination, 
and cuts from pulling up chains.  

The veteran, via his representation, contends that the latter 
examination is inadequate for the purposes of making a 
decision on the claim because, in part, a nurse primarily 
performed it.  It is noted, however, that the substance of 
the examination report reflects thorough consideration of the 
veteran's assertions (including his beliefs concerning the 
source of his hepatitis C), and medical history.  The 
examiner noted that the claims file was reviewed, which 
included the veteran's service medical records and various 
lay statements (including the veteran's answers to a risk 
factor questionnaire).  Finally, a physician approved the 
examination report.  There is no indication that the report 
was generated in a cursory or haphazard manner that might 
indicate a lack of medical professionalism.  On the contrary, 
the report is sufficient.

The veteran, via his representative, submitted supplementary 
medical material with a June 2005 Informal Hearing 
Presentation.  One piece of information is a letter to all VA 
ROs from the Director of Compensation and Pension Services 
discussing the issue of hepatitis C as a result of 
immunization from "jet air gun" as it relates to service 
connection.  The letter stated that despite the lack of any 
scientific evidence to document transmission of HCV with 
airgun injectors, infection from airgun injectors was 
"biologically plausible."  It instructed that if an 
examiner postulated an opinion that an airgun injector was 
the source of a veteran's hepatitis C, a rationale for that 
opinion was essential for making a determination of service 
connection.

In this case, the examiner did not opine that the airgun 
injector was the source of the veteran's hepatitis C.  
Rather, another source was more likely (intranasal drug use).  
Thus, the preceding letter is not relevant to the particular 
facts of this case (meaning that the letter asks for 
justification of a positive opinion etiologically linking 
hepatitis C with in-service airgun use, and does not require 
additional rationale for a negative opinion).  

Likewise, the other evidence from the representative refers 
to medical studies regarding airgun injectors.  Because, 
however, a medical professional performed the examination and 
rendered an opinion, the Board relies on the fact that the 
expertise in generating the examination report included 
knowledge of the current state of medicine in relation to the 
facts of this particular case.  The July 2003 VA examination 
report is reliable and probative.  

Additionally, the private opinion from Dr. Staples indicated 
at least some of the claims file was reviewed when she 
mentioned various findings from the early 1970s of the 
veteran's service medical records.  Dr. Staples stated that 
though it was difficult to prove exactly when the veteran was 
infected with hepatitis C, the most likely time would have 
been during intravenous drug use.  Dr. Staples stated that 
though an unsterilized need for vaccinations could be another 
potential source, there were no records of that having had 
occurred.

Notably, an injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  38 C.F.R. § 3.301(d).  
See VAOPGCPREC 7-99.

In light of this regulation, and based upon an opinion that 
the veteran most likely contracted hepatitis C due to 
intranasal drug use as opposed to any other risk factor 
stated in the record, the veteran's claim of service 
connection cannot be granted.  Even if the veteran's 
contraction of hepatitis C developed from intranasal drug use 
following service, the medical opinion of record is that the 
disease is not related to any other stated risk factor 
associated with military service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt is not for application.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for hepatitis C is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


